
    

114 S1228 IS: North American Energy Infrastructure Act
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



        II
        114th CONGRESS
        1st Session
        S. 1228
        IN THE SENATE OF THE UNITED STATES
        
            May 6, 2015
            Mr. Hoeven (for himself and Mr. Donnelly) introduced the following bill; which
                was read twice and referred to the Committee
                    on Energy and Natural Resources
        
        A BILL
        To require approval for the construction, connection, operation, or
            maintenance of oil or natural gas pipelines or electric transmission facilities at the
            national boundary of the United States for the import or export of oil, natural gas, or
            electricity to or from Canada or Mexico, and for other purposes.
    
    
        
            1.
            Short title
 This Act may be cited as the North American Energy Infrastructure Act.
        
        
            2.
            Finding
 Congress finds that the United States should establish a more uniform, transparent, and modern process for the construction, connection, operation, and maintenance of oil and natural gas pipelines and electric transmission facilities for the import and export of oil and natural gas and the transmission of electricity to and from Canada and Mexico, in pursuit of a more secure and efficient North American energy market.
        
        
            3.
            Definitions
 In this Act:  (1) Cross-border segment The term cross-border segment means the portion of an oil or natural gas pipeline or electric transmission facility that is located at the national boundary of the United States with Canada or Mexico.
            
            
                (2)
                Electric Reliability Organization
 The term Electric Reliability Organization has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
            
            
                (3)
                Independent System Operator
 The term Independent System Operator has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).
            
            
                (4)
                Modification
 The term modification includes—  (A) a change in ownership;
                
                
                    (B)
 a volume expansion;   (C) a downstream or upstream interconnection; or
                
                
                    (D)
 an adjustment to maintain flow (such as a reduction or increase in the number of pump or compressor stations).
                
            
            
                (5)
                Natural gas
 The term natural gas has the meaning given the term in section 2 of the Natural Gas Act (15 U.S.C. 717a).
            
            
                (6)
                Oil
 The term oil means petroleum or a petroleum product.   (7) Regional entity The term regional entity has the meaning given the term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
            
            
                (8)
                Regional Transmission Organization
 The term Regional Transmission Organization has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796).
            
        
        
            4.
            Authorization of certain energy infrastructure projects at the national boundary
                of the United States
            
                (a)
                Authorization
 Except as provided in subsection (c) and section 8, no person may construct, connect, operate, or maintain a cross-border segment of an oil pipeline or electric transmission facility for the import or export of oil or the transmission of electricity to or from Canada or Mexico without obtaining a certificate of crossing for the construction, connection, operation, or maintenance of the cross-border segment under this section.
            
            
                (b)
                Certificate of crossing
                
                    (1)
                    Requirement
 Not later than 120 days after final action is taken under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a cross-border segment for which a request is received under this section, the relevant official identified under paragraph (2), in consultation with appropriate Federal agencies, shall issue a certificate of crossing for the cross-border segment unless the relevant official finds that the construction, connection, operation, or maintenance of the cross-border segment is not in the public interest of the United States.
                
                
                    (2)
                    Relevant official
 The relevant official referred to in paragraph (1) is—  (A) the Secretary of State with respect to oil pipelines; and
                    
                    
                        (B)
 the Secretary of Energy with respect to electric transmission facilities.
                    
                
                
                    (3)
                    Additional requirement for electric transmission facilities
 In the case of a request for a certificate of crossing for the construction, connection, operation, or maintenance of a cross-border segment of an electric transmission facility, the Secretary of Energy shall require, as a condition of issuing the certificate of crossing for the request under paragraph (1), that the cross-border segment of the electric transmission facility be constructed, connected, operated, or maintained consistent with all applicable policies and standards of—
                    
                        (A)
 the Electric Reliability Organization and the applicable regional entity; and
                    
                    
                        (B)
 any Regional Transmission Organization or Independent System Operator with operational or functional control over the cross-border segment of the electric transmission facility.
                    
                
            
            
                (c)
                Exclusions
 This section shall not apply to any construction, connection, operation, or maintenance of a cross-border segment of an oil pipeline or electric transmission facility for the import or export of oil or the transmission of electricity to or from Canada or Mexico—
                
                    (1)
 if the cross-border segment is operating for the import, export, or transmission as of the date of enactment of this Act;
                
                
                    (2)
 if a permit described in section 7 for the construction, connection, operation, or maintenance has been issued;
                
                
                    (3)
 if a certificate of crossing for the construction, connection, operation, or maintenance has previously been issued under this section; or
                
                
                    (4)
 if an application for a permit described in section 7 for the construction, connection, operation, or maintenance is pending on the date of enactment of this Act, until the earlier of—
                    
                        (A)
 the date on which the application is denied; or   (B) July 1, 2016.
                    
                
            
            
                (d)
                Effect of other laws
                
                    (1)
                    Application to projects
 Nothing in this section or section 8 affects the application of any other Federal law to a project for which a certificate of crossing for the construction, connection, operation, or maintenance of a cross-border segment is sought under this section.
                
                
                    (2)
                    Energy Policy and Conservation Act
 Nothing in this section or section 8 shall affect the authority of the President under section 103(a) of the Energy Policy and Conservation Act (42 U.S.C. 6212(a)).
                
            
        
        
            5.
            Importation or exportation of natural gas to Canada and Mexico
 Section 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
            
                (1)
 by striking (c) For purposes and inserting the following:
                
                    
                        (c)
                        Expedited application and approval process
                        
                            (1)
                            In general
 For purposes   ; and    (2) by adding at the end the following:
                
                    
                        (2)
                        Deadline for approval of applications relating to Canada and
                            Mexico
 In the case of an application for the importation or exportation of natural gas to or from Canada or Mexico, the Commission shall approve the application not later than 30 days after the date of receipt of the application.
                    
                    .
                
            
        
        
            6.
            Transmission of electric energy to Canada and Mexico
            
                (a)
                Repeal of requirement To secure order
 Section 202 of the Federal Power Act (16 U.S.C. 824a) is amended—
                
                    (1)
 by striking subsection (e); and   (2) by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.
                
            
            
                (b)
                Conforming amendments
                
                    (1)
                    State regulations
 Subsection (e) of section 202 of the Federal Power Act (16 U.S.C. 824a) (as redesignated by subsection (a)(2)) is amended in the second sentence by striking insofar as such State regulation does not conflict with the exercise of the Commission's powers under or relating to subsection 202(e).
                
                
                    (2)
                    Seasonal diversity electricity exchange
 Section 602(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4(b)) is amended by striking the Commission has conducted hearings and made the findings required under section 202(e) of the Federal Power Act and all that follows through the period at the end of the second sentence and inserting the Secretary has conducted hearings and finds that the proposed transmission facilities would not impair the sufficiency of electric supply within the United States or would not impede or tend to impede the coordination in the public interest of facilities subject to the jurisdiction of the Secretary..
                
            
        
        
            7.
            No Presidential permit required
            
                (a)
                In general
 No Presidential permit (or similar permit) required under an applicable provision described in subsection (b) shall be necessary for the construction, connection, operation, or maintenance of an oil or natural gas pipeline or electric transmission facility, or any cross-border segment of the pipeline or facility.
            
            
                (b)
                Applicable provisions
 Subsection (a) applies to—  (1) section 301 of title 3, United States Code;
                
                
                    (2)
 Executive Order 11423 (3 U.S.C. 301 note);
                
                
                    (3)
 Executive Order 13337 (3 U.S.C. 301 note);
                
                
                    (4)
 Executive Order 10485 (15 U.S.C. 717b note);
                
                
                    (5)
 Executive Order 12038 (42 U.S.C. 7151 note); and
                
                
                    (6)
 any other Executive order.     8. Modifications to existing projects No certificate of crossing under section 4, or permit described in section 7, shall be required for a modification to the construction, connection, operation, or maintenance of an oil or natural gas pipeline or electric transmission facility—
            
                (1)
 that is operating for the import or export of oil or natural gas or the transmission of electricity to or from Canada or Mexico as of the date of enactment of the Act;
            
            
                (2)
 for which a permit described in section 7 for the construction, connection, operation, or maintenance has been issued; or
            
            
                (3)
 for which a certificate of crossing for the cross-border segment of the pipeline or facility has previously been issued under section 4.
            
        
        
            9.
            Effective date; rulemaking deadlines
            
                (a)
                Effective date
 Sections 4 through 8, and the amendments made by those sections, take effect on July 1, 2016.
            
            
                (b)
                Rulemaking deadlines
 Each relevant official described in section 4(b)(2) shall—  (1) not later than 180 days after the date of enactment of this Act, publish in the Federal Register notice of a proposed rulemaking to carry out the applicable requirements of section 4; and
                
                
                    (2)
 not later than 1 year after the date of enactment of this Act, publish in the Federal Register a final rule to carry out the applicable requirements of section 4.
                
            
        
    
